Citation Nr: 0946505	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-36 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating, in excess of 
20 percent, for neurological residuals of a gun shot wound 
(GSW) to the right lower extremity involving the right ankle; 
to include post-traumatic right peroneal and posterior tibial 
neuropathy.

2.  Entitlement to an initial 10 percent rating for 
musculoskeletal residuals of a gun shot wound (GSW) to the 
right lower extremity involving the right ankle; to include a 
healed fracture of the distal right fibula.

3.  Entitlement to an initial compensable rating for a scar, 
right lower extremity over lateral malleolus and medial 
aspect mid calf.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
February 1965.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO awarded service 
connection for residuals of a GSW to the right lower 
extremity involving the right ankle; to include healed 
fracture distal right fibula, claimed as right leg condition 
with a noncompensable evaluation effective August 23, 2006 
and for a scar, right lower extremity over lateral malleolus 
and medial aspect mid calf with a noncompensable evaluation 
effective August 23, 2006.  Subsequently, in a November 2007 
statement of the case (SOC), the RO increased the Veteran's 
disability evaluation to 20 percent, for the redefined issue 
of residuals of a gun shot wound (GSW) to the right lower 
extremity involving the right ankle; to include healed 
fracture distal right fibula and post-traumatic right 
peroneal and posterior tibial neuropathy, effective August 
23, 2006.

The appellant testified at a travel board hearing before the 
undersigned in July 2009 at the Lincoln, Nebraska RO.  A 
transcript of the hearing is associated with the claims file 
and has been reviewed.




FINDINGS OF FACT

1.  The Veteran's service-connected neurological residuals of 
a gun shot wound (GSW) to the right lower extremity involving 
the right ankle are manifested by symptoms consistent with no 
more than moderate incomplete paralysis of the right peroneal 
and posterior tibial nerves.

2.  The Veteran's service-connected musculoskeletal residuals 
of a gun shot wound (GSW) to the right lower extremity 
involving the right ankle, to include a healed fracture of 
the distal right fibula are manifested by no more than 
moderate disability.  

3.  The Veteran's service-connected scar, right lower 
extremity over lateral malleolus and medial aspect mid calf 
measures 3.5cms by 1.25cms at the location of the entrance 
wound and 2.5cms by 1.0cms at the location of the exit wound; 
and is found to be tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for neurological residuals of a gun shot wound (GSW) 
to the right lower extremity involving the right ankle; to 
include post-traumatic right peroneal and posterior tibial 
neuropathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2009).

2.  The criteria for an initial evaluation, not to exceed 10 
percent for musculoskeletal residuals of a gun shot wound 
(GSW) to the right lower extremity involving the right ankle; 
to include healed fracture distal right fibula have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5311 (2009).

3.  The criteria for a compensable rating for a scar, right 
lower extremity over lateral malleolus and medial aspect mid 
calf have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
a letter dated in September 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the 
Veteran's increased rating claims.  The letter also requested 
that the Veteran provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The September 2006 letter provided this notice to 
the Veteran.  

The Board observes that the September 2006 letter was sent to 
the Veteran prior to the June 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
September 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2009); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Specifically, the Court, after 
outlining the notice requirements for increased rating 
claims, states that the notice in an increased rating claim 
must also provide examples of the medical and lay evidence 
that are relevant to establishing entitlement to increased 
compensation, "[a]s with proper notice for an initial 
disability rating."  Id. at 43.  Thus, the Board concludes 
that the Court intended the requirements outlined in its 
decision to apply only to increased rating claims, and 
therefore, these requirements are not applicable to the 
instant claims.  Based on the above analysis, the notice 
requirements for an initial rating claim have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
Veteran's claims for an increased evaluation.  The Veteran's 
service treatment records have been obtained and associated 
with the claims file, as have VA treatment records.  
Additionally, the Veteran was provided with various VA 
examinations in connection with his claims, the reports of 
which are also of record.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes that VA examinations, 
to include x-ray reports, with respect to the issues of 
entitlement to a compensable rating for a scar, right lower 
extremity over lateral malleolus and medial aspect mid calf 
and an initial increased rating, in excess of 20 percent, for 
residuals of a GSW to the right lower extremity involving the 
right ankle; to include healed fracture distal right fibula 
and post-traumatic right peroneal and posterior tibial 
neuropathy were obtained in November 2006, February 2007, 
June 2007, August 2007, and October 2007.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are more 
than adequate, as they are predicated on a full reading of 
the VA medical records in the Veteran's claims file.  The 
report shows that the examiners considered all of the 
pertinent evidence of record, to include VA treatment records 
and the statements of the Veteran, and relied on and cited to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion has been met.  38 C.F.R. § 3.159(c) (4) (2009).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.
Initial Increased Ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's disabilities.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this instance, the Board 
finds that the veteran suffers from both neurological and 
musculoskeletal symptomatology as a result of his GSW.  As 
such, the Board will herein address, as further discussed 
below, the currently assigned 20 percent for neurological 
symptomatology and in addition will also afford a 10 percent 
rating for the veteran's musculoskeletal symptomatology.

I.  Factual Background

Service treatment records dated May 27, 1968, indicate that 
the Veteran was injured by a self inflicted accidental 
gunshot wound from a 45 caliber pistol.  The bullet entered 
the Veteran's leg in the inner side of the Veteran's right 
calf and exited at the right lateral malleolus (ankle).  The 
wound was a through and through.  The wound's edges were 
debrided and completely excised.  Some small bone fragments 
from the fibula were found within the wound cavity and were 
molded back together manually.  The operative report 
indicated that the gunshot wound resulted in a fracture of 
the right distal fibula.  The operative report further notes 
that the Veteran was admitted to the hospital on December 9, 
1963 for evaluation and discharged on December 11, 1963 to 
full active duty with no limitations of duty.  

The November 2006 VA examination notes that there was no 
subsequent osteomylitis, but there have been cold weather 
flare-ups with regard to residual pain.  The June 2007 rating 
decision granted service connection at a noncompensable 
evaluation under Diagnostic Code 5262-5271 (2009).  
Subsequently, the RO increased the evaluation to a 20 percent 
rating under Diagnostic Code 5299-8521 because later 
treatment records indicate that the gunshot wound caused 
neurologic damage in the form of right peroneal and posterior 
tibial neuropathy, which limits the function of the right 
leg.  

The November 2006 VA examination revealed no circulatory, 
lymphatics, or nerve damage.  There were no muscle 
limitations with walking or standing and equal calf muscle 
strength bilaterally.  Additionally there was no muscle 
herniation or adhesion.  The Veteran presented with a full 
range of motion in his ankle with respect to both 
dorsiflexion and plantarflexion.  A subsequent February 2007 
VA opinion noted that the Veteran had no disability in 
relation to muscle group XI with the exception of the 
location of the scar.  The opinion further noted that the 
Veteran's range of motion upon examination was dorsiflexion 0 
to 20 degrees and plantarflexion 0 to 45 degrees with no pain 
on active or passive range of motion and no additional 
limitation of motion on repetitive use of the joint due to 
pain, fatigue, weakness, incoordination or lack of endurance.  

A June 2007 VA examination also revealed no limitation of 
motion with the Veteran active and passive motion being 0 to 
20 degrees with regard to dorsiflexion and 0 to 45 degrees 
with regard to plantarflexion.  The examiner did note that 
the Veteran began to experience some pain when plantarflexion 
was at 30 degrees.  X-rays taken in association with this 
examination revealed residual deformity of the distal right 
fibula which was likely the result of an old healed fracture, 
but no acute fracture, dislocation, or substantial 
degenerative joint disease in the Veteran's ankle's 
bilaterally.  

A neurology consult dated May 2007 noted 4/5 weakness with 
regard to the plantarflexion of the right ankle and 5/5 
strength with regard to dorsiflexion of the right ankle.  
Sensory examination to light touch and pinprick shows 
intermittent areas of hypalgesia over the right medial aspect 
of the sole of the foot with vibration senses being impaired 
over the right big toe.  Subsequently, an August 2007 EMG 
consult indicated that the motor conduction and F-wave 
latency studies of the right peroneal and posterior tibial 
nerves showed reduced CMAP amplitudes with slow conduction 
velocities and mildly prolonged F-wave latencies.  The EMG 
(monopolar) sampling of the right lower extremity muscles 
showed chronic neurogenic changes in the innervation pattern 
of the right peroneal and posterior tibial nerves.  Finally, 
in an October 2007 VA examination for peripheral nerves a 
slight decrease in dorsiflexion strength is noted affecting 
the peroneal tibial nerve.  With regard to sensory function, 
light touch is decreased.  There is no atrophy or abnormal 
muscle tone and the joint is not affected.  Both balance and 
gait were found to be normal.  The examiner diagnosed the 
Veteran with post traumatic right peroneal and posterior 
tibial neuropathy.  

II.  Neurological Manifestations

As shown above, the record reflects that the Veteran's 
neuropathy affects the right peroneal and right posterial 
tibial nerves.  Diagnostic Code 8521 provides for a 10 
percent evaluation when there is mild incomplete paralysis of 
the external popliteal nerve (common peroneal).  38 C.F.R. § 
4.124a.  A 20 percent disability rating is warranted for 
moderate incomplete paralysis of the external popliteal 
nerve, and a 30 percent disability rating is warranted for 
severe incomplete paralysis of the external popliteal nerve.  
Finally, a 40 percent evaluation is warranted when there is 
complete paralysis of the external popliteal nerve (common 
peroneal); foot drop and slight droop of first phalanges of 
all toes, an inability to dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; or anesthesia 
covering the entire dorsum of the foot and toes.  Id.

Under Diagnostic Code 8525, a 10 percent evaluation when 
there is mild or moderate incomplete paralysis of the 
posterial tibial nerve.  38 C.F.R. § 4.124a.  A 20 percent 
disability rating is warranted for severe incomplete 
paralysis of the posterial tibial nerve.  Finally, a 30 
percent evaluation is warranted when there is complete 
paralysis of the posterior tibial nerve; paralysis of all 
muscles of sole of foot, frequently with painful paralysis of 
a causalgic natures; toes cannot be flexed; adduction is 
weakened; or plantar flexion is impaired.  Id.


The Veteran's service-connected residuals of a gun shot wound 
(GSW) to the right lower extremity involving the right ankle; 
to include healed fracture distal right fibula and post-
traumatic right peroneal and posterior tibial neuropathy have 
been assigned an initial 20 percent evaluation pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 5299-8521 (2009).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is 'built up' with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
'99' for an unlisted condition.  Id.

The Board observes that the Veteran's neuropathy affects both 
the peroneal and tibial nerves.  In this regard, the Board 
observes that pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when evaluating 
a veteran's service-connected disability. 38 C.F.R. § 4.14 
(2009).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259,  
261- 62 (1994).  In the present case, the neurological 
impairment (numbness and slight decrease in dorsiflexion) of 
the right peroneal nerve overlaps or is duplicative of the 
impairment of the right posterior tibial nerve.  Accordingly, 
the Board is of the opinion that application of Diagnostic 
Code 8521 is most beneficial to the Veteran as a higher 
rating requires a showing of symptoms consistent with severe 
incomplete paralysis while a higher rating under Diagnostic 
Code 8525 requires symptoms of complete paralysis.  

As noted above, the Board observes that the Veteran is 
currently rated at 20 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2009).  As noted above, the Veteran was 
diagnosed with post traumatic right peroneal and posterior 
tibial neuropathy by the October 2007 examiner because the 
August 2007 EMG (monopolar) sampling of the right lower 
extremity muscles showed chronic neurogenic changes in the 
innervation pattern of the right peroneal and posterior 
tibial nerves.  The treatment records do not indicate that 
the Veteran suffers from symptoms consistent with severe 
incomplete paralysis or complete paralysis of the external 
popliteal nerve or complete paralysis of the posterior tibial 
nerve, which is required to receive a higher rating under DC 
8521.  

In consideration of all of the above, the Board finds the 
Veteran is not entitled to an evaluation in excess of 20 
percent under DC 8521 for neurological residuals of a GSW.  
In reaching its decision, the Board has considered the 
benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as a preponderance of the evidence is against the 
assignment of an evaluation in excess of 20 percent for the 
Veteran's disability, such rule does not apply and the claim 
must be denied.

III.  Musculoskeletal

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

In evaluating the Veteran's disability, Diagnostic Code 5271, 
which pertains to limitation of motion of the ankle, was 
considered.  Under this code, moderate limited motion of the 
ankle warrants a 10 percent rating, and marked limited motion 
of the ankle warrants a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2009).  The Board notes that the 
November 2006, February 2007 and June 2007 VA examinations 
all note that the veteran does not have any limitation of 
motion of the ankle.  As such the Board finds that DC 5271 is 
not applicable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2009)

Additionally, Diagnostic code 5262 was considered.  Under 
that diagnostic code, malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  Treatment records revealed 
residual deformity of the distal right fibula, but no acute 
fracture, dislocation, or substantial degenerative joint 
disease in the Veteran's ankle's bilaterally.  As such DC 
5262 is not applicable.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2009).

Also under consideration was Diagnostic Codes 5311, which 
addresses Muscle Groups XI.  Muscle Group XI encompasses the 
posterior and lateral crural muscles and the muscles of the 
calf, and their functions include propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Under diagnostic code 5311 a 10 
percent evaluation is warranted for a muscle disability that 
is moderate, a 20 percent evaluation is warranted for a 
muscle disability that is moderately severe, and a 30 percent 
evaluation is warranted for a muscle disability that is 
severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

In evaluating muscle disabilities, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. § 
4.56(a).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Disabilities resulting from a through and through injury with 
muscle damage shall be classified as moderate, moderately 
severe or severe as follows:

Moderate disability of muscles:

(i) Type of injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  

(ii) History and complaint:  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings:  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles:

(i) Type of injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings:  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe disability of muscles:

(i) Type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for Treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in electro 
diagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

As noted above, DC 5311 provides for a minimum of a 10 
percent rating when there is a through and through injury.  A 
10 percent rating is for a muscle disability rating that is 
moderate.  The Board finds that the veteran meets the 
criteria for a 10 percent rating under DC 5311.  As 
previously noted, the veteran suffered a through and through 
wound of short track from a single bullet, small shell 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection that was treated while 
in-service with evidence of both entrance and exit scars with 
the residual effect of a lowered threshold of fatigue and 
some pain.  The Board notes that both the November 2006 and 
the June 2007 examination reports reveal that the veteran 
suffers from pain in the distal fibula and lateral ankle 
during cold weather.  The veteran reported at the October 
2007 that he had experienced pain and numbness in his leg 
since the incident.  Additionally, the Board notes a 
statement by the veteran's son which notes that the veteran 
is unsteady on his right leg and that it inhibits him from 
working.  The son describes the veteran's inability to use 
his right foot while driving a tractor and therefore having 
to sit sideways in order to use his left leg to operate the 
machinery.  The Board acknowledges the February 2007 
examiner's opinion that the veteran suffers from no 
disability in relation to muscle group XI from his GSW other 
than the location of a scar, but the majority of the evidence 
indicates that the veteran suffers from pain and fatigue as a 
residual of his GSW.  

While the Board finds that the veteran's disability is 
deserving of a 10 percent rating, it is not severe enough to 
be rated any higher under DC 5311.  In this regard DC 5311 
provides for a 20 percent disability rating for a muscle 
disability that is moderately severe and a 30 percent 
disability rating for a muscle disability that is severe.  In 
reviewing the treatment records at the time of the injury as 
well as subsequent records, there is no indication that the 
Veteran's gun shot wound resulted in a shattering bone 
fracture or that it required extensive debridement.  While 
bone fragments were found within the wound cavity, the bone 
was not shattered.  Debridement of the wound edges was not 
extensive.  There is no evidence of prolonged infection or 
intermuscular scarring.  As noted above the Veteran's period 
of hospitalization was also not prolonged, indeed it was only 
for two days and the Veteran was discharged with no 
limitation of duty.  Additionally, there is no indication of 
severe impairment of function with regard to muscles affected 
when compared to corresponding muscles on the uninjured side.  
Indeed, the November 2006 VA examination report noted no 
muscle limitations with walking or standing and equal calf 
muscle strength bilaterally.  And finally there is no 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma, no adhesion of a scar to a 
long bone, no diminished muscle excitability and no muscle 
atrophy.  As such the Board finds that the Veteran's 
disability does not provide for a moderately severe or severe 
disability of a muscle under DC 5311. 
In reaching the above conclusions, the Board notes that the 
veteran is competent to report on any pain he feels with 
regard to his disability and consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); See also Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In consideration of all of the above, the Board finds the 
Veteran is entitled to a 10 percent evaluation for 
musculoskeletal residuals of a GSW to the right lower 
extremity involving the right ankle; to include healed 
fracture distal right fibula.  In reaching its decision, the 
Board has considered the totality of the evidence, the Board 
finds that there exists an approximate balance of evidence 
for and against the claim.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the Veteran.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
Accordingly, with resolution of doubt in the Veteran's favor, 
the Board concludes that the veteran is entitled to a 10 
percent rating under DC 5311 for his musculoskeletal 
residuals of a GSW to the right lower extremity involving the 
right ankle; to include healed fracture distal right fibula.  

IV.  Scar

The Veteran's disability has been rated under Diagnostic Code 
(DC) 7805, the diagnostic code that pertains to scars that 
cannot be rated under other scar codes and therefore should 
be rated based on limitation of function of the affected 
part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 
7805.  

The Board observes that the rating criteria for scars were 
recently revised, effective October 23, 2008.  However, the 
Board notes that the latest revisions are applicable only to 
applications for benefits received by VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As 
the Veteran filed his initial claim in August 2006, the 
latest revisions are not for consideration in this case.

Diagnostic Code 7801 directs that scars other than on the 
head, face, or neck that are deep or cause limited motion are 
evaluated as 10 percent disabling for areas exceeding 6 
square inches, 20 percent disabling for areas exceeding 12 
square inches, 30 percent disabling for areas exceeding 72 
square inches, and 40 percent disabling for areas exceeding 
144 square inches.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2008).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2008).

The next criteria, that of Diagnostic Code 7804, provide that 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) following states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation (See 38 C.F.R. § 4.68 of this part on 
the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall 
be rated on the limitation of function of the affected part.  
38 C.F.R. § 4.118 (2008).

As noted above, the Veteran is currently rated under DC 7805.  
In the June 2007 C&P examination it was revealed that the 
scar for the entrance wound is 3.5 by 1.25 centimeters (cms) 
in size, minimally depressed, shiny and white in appearance 
and nontender, at the time of the examination.  The scar for 
the exit wound is 2.5 by 1.0 cms in size, nonelevated, 
nondepressed, white and shiny in appearance.  However, in the 
May 2007 neurology consultation report, it is noted that 
pressure over the right gastrocs at the level of the entry 
wound scar produces a sharp pain down into the medial 
malleolus.  According to the July 2009 travel board hearing 
transcript, the Veteran reported recurrent painful sensations 
upon palpation at the location of the entrance wound.  The 
Veteran stated that the scar is both tender and painful.  As 
such the Board finds that a compensable rating for the 
Veteran's scar, right lower extremity over lateral malleolus 
and medial aspect mid calf is warranted under DC 7804. 

Based on the foregoing evidence, the Board finds that the 
criteria has not been met for a higher evaluation under the 
Diagnostic Codes 7801, 7802, 7803, and 7805 for the Veteran's 
residual scar.  The scar is superficial, not deep, and not 
associated with soft tissue damage or instability.  
Similarly, there is no evidence that the scar has impacted 
the Veteran's functioning ability of his right leg.  Also, 
the scar does not approach the area size needed for a 
compensable evaluation under DC 7802.  However, the Board 
acknowledges that under Diagnostic Code 7804, a 10 percent 
evaluation is warranted when a superficial scar, one that is 
not associated with underlying soft tissue damage, is painful 
on examination.  As noted above, the Veteran indicated at his 
July 2009 travel board hearing that the entrance wound scar 
is painful on palpation and the May 2007 neurology 
consultation report notes that pressure on the entry wound 
scar produces a sharp pain.  The Board finds that not only is 
the Veteran is credible and can attest to observable 
symptomatology, there is evidence that the scar is painful on 
examination.  As such, the Board finds that the evidence 
allows for an increase in disability rating to 10 percent, 
under DC 7804.  

As a preponderance of the evidence is in favor of the 
assignment of a disability rating of 10 percent, but no more, 
as explained above, the benefit-of-the-doubt rule does apply, 
and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation, than is assigned herein, for the Veteran's 
service-connected residuals of a gun shot wound (GSW) to the 
right lower extremity involving the right ankle; to include 
healed fracture distal right fibula and post-traumatic right 
peroneal and posterior tibial neuropathy because the 
competent evidence fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of additional alternate rating codes.

The evidence does not show that symptomatology associated 
with the Veteran's residuals of a gun shot wound (GSW) to the 
right lower extremity involving the right ankle; to include 
healed fracture distal right fibula and post-traumatic right 
peroneal and posterior tibial neuropathy more nearly 
approximates the schedular criteria associated with a higher 
or separate rating at any time relevant to the appeal period.  
Therefore, a staged rating is not in order and the currently 
assigned 10 percent rating under DC 5311 and 20 percent 
rating under DC 5299-8521 are appropriate with regard to the 
residuals of a gun shot wound (GSW) to the right lower 
extremity involving the right ankle; to include healed 
fracture distal right fibula and post-traumatic right 
peroneal and posterior tibial neuropathy, for the entire 
appeal period.

V.  Extraschedular Consideration

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

Furthermore, the Board notes that there is no evidence of 
record that the Veteran's disability warrants a higher rating 
based on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his disability have been contemplated in the current 
rating.  The evidence also does not reflect that the 
Veteran's residuals of a GSW have necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Indeed, the November 2006 VA examination report 
notes that the Veteran's residual ankle disability has no 
limitations on the Veteran's occupation as a farmer.  
Likewise, while a June 2007 VA examination report notes that 
the Veteran was not employed, the examiner observes that the 
Veteran's service connected residuals of a gunshot wound of 
the right lower extremity did not affect his daily 
activities.  

Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether a claim for a total 
disability rating due to individual unemployability resulting 
from service-connected disability (TDIU) has been raised.  In 
this regard, the Board notes that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is 
part of an increased rating claim when such claim is raised 
by the record.  While the Veteran reported that he was 
retired at his Board hearing, he has not alleged that his 
residuals of a gunshot wound resulted in an inability to 
work.  Additionally, the record does not reflect that any 
health care provider has suggested that the Veteran is unable 
to work due to his residual gunshot wound and the Veteran 
himself has made no such assertion.  Accordingly, the issue 
of entitlement to TDIU has not been raised.  


	(CONTINUED ON NEXT PAGE)



ORDER

An initial increased rating, in excess of 20 percent, for 
neurological residuals of a gun shot wound (GSW) to the right 
lower extremity involving the right ankle; to include post-
traumatic right peroneal and posterior tibial neuropathy is 
denied.

An initial 10 percent rating for musculoskeletal residuals of 
a GSW to the right lower extremity involving the right ankle; 
to include healed fracture distal right fibula is granted.

An initial 10 percent evaluation for scar, right lower 
extremity over lateral malleolus and medial aspect mid calf 
is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


